Citation Nr: 0614270	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to February 
1987 and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for PTSD. 


FINDING OF FACT

Medical evidence links the veteran's diagnosis of PTSD to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110, 
5107 (West Supp. 2005); 38 C.F.R.  §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he suffers from PTSD as a result of 
stressors he experienced while serving in the Southwest Asia 
theater of operations during the Persian Gulf War.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R.        § 
3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, there is no evidence that the veteran engaged 
in combat with an enemy force.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Board, as did the RO, accepts the veteran's 
stressors which involved treating war casualties during the 
first Gulf War.  The veteran's service personnel records 
confirm that he served as an operating room specialist with a 
Mobile Army Surgical Hospital (MASH) unit in Saudi Arabia in 
support of Operation Desert Storm.  The Board finds that this 
is sufficient evidence to confirm the existence of his 
claimed stressors.

However, medical professionals disagree as to whether the 
veteran meets the diagnostic criteria for PTSD.  In a July 
2002 report, a VA psychologist diagnosed the veteran with 
PTSD after noting that he worked as an operating room 
technician during the first Persian Gulf War, where he saw 
severely maimed casualties.  The psychologist also performed 
a thorough mental status examination before diagnosing the 
veteran's with PTSD based on his in-service stressors.  In a 
February 2004 examination report, however, a VA examiner 
determined that the veteran's symptoms do not meet the full 
criteria for a diagnosis of PTSD.  

Thus, there appear to be a balance of positive and negative 
evidence concerning the issue of a diagnosis of PTSD.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, the Board finds that service connection for PTSD 
is warranted.  

As a final note, the Board points out that because it is 
granting the veteran claim, there is no need to engage in any 
analysis with respect to whether the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)).

Although the veteran has not been provided with notice of the 
type of evidence necessary to establish an effective date for 
his award of service connection for PTSD, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the Board's 
decision.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, despite the inadequate notice provided to 
the veteran on the effective date element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  








ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


